Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 04/22/2021 has been fully considered and is sufficient to overcome previous rejection):
Sumitomo Rubber Industries LTD (EP 1065492 A2) discloses a viscoelastic characteristic value-measuring apparatus, using a split Hopkinson's bar, having an input bar (3) which is hit with an impact bar and on which a first strain gauge (7) and a second strain gauge (9) are installed; and an output bar (5) which is connected with the input bar (3) through a specimen and on which a third strain gauge (11) and a fourth strain gauge (13) are installed. The length of the input bar is set to a range from 1500mm to 2500mm both inclusive (Abstract; Par. 66; Fig. 2).
Friesen Ulf et al. (USPAP. 2012259487) discloses a method for monitoring the state of a bogie of a railway vehicle having at least one wheel set, wherein the wheels of the wheel set are rigidly connected by an axle and have an approximately conical wheel profile, and signals corresponding to a sinusoidal run of the wheel set of the bogie based on the conical wheel profile of the wheels are filtered out of signals provided by sensors disposed on the bogie. The frequency of the sinusoidal run is determined relative to boundary conditions, such as the prevailing vehicle speed, and compared to a save value or range of values for the frequency of 
US 5156053 discloses a robot measuring system automatically measures a mechanical characteristics of an object to be measured. The system includes a pressing robot for adding a predetermined pressing force to the object to be measured. An inner force sensor is mounted to one end of the pressing robot and detects strength of the pressing force through a pressing rod. A displacement gauge touches the object and detects a mechanical distortion caused in the object by the pressing force, a sensing robot supports the displacement gauge and moves the displacement gauge to a measuring position. A microprocessor inputs a detection result of the inner force sensor, controls a motion of the pressing robot based on the detection result, and calculates various mechanical characteristics based on a detection result input from the displacement gauge. A memory stores the various mechanical characteristics calculated from the microprocessor. Calculation of the mechanical characteristics of the plastic article is performed by the microprocessor by using a spline smoothing method (Abstract; col. 5, line 14-col. 6, line 33).
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "a transform process of transforming the interval data into adjustment data adjusted using the reference function determined in the reference function determining process so that both ends of a waveform of the interval data smoothly converge to zero" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-20 depend from allowed claim 1 and therefore are also allowed.
Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        April 28, 2021